Citation Nr: 0320907	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for otitis externa.  

2.  Entitlement to service connection for tinnitus, to 
include as due to otitis externa.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
September 1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran testified before the undersigned at a 
hearing that was held at the RO in October 2000.  In June 
2001, the Board remanded the case for additional development.  
Subsequently, in August 2002, the Board undertook development 
to obtain VA treatment records identified by the veteran.  

This decision addresses the issue of entitlement to service 
connection for otitis externa.  The tinnitus service 
connection claim will be addressed in the remand that follows 
the decision.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.  Bilateral otitis externa was noted in service, there is 
evidence of the same symptoms continuing since service and 
there is medical evidence relating those symptoms to the 
veteran's current otitis externa.  


CONCLUSION OF LAW

Bilateral otitis externa was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through the March 2000 statement of the case, the June 2001 
Board remand and subsequent correspondence from the RO, the 
veteran was informed of the requirements for service 
connection for his claimed disability.  The veteran has 
submitted evidence in support of his claim, and a VA 
examination and medical opinion have been obtained.  In view 
of the Board's decision, it finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In August 2002, pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) as then in effect, the Board undertook 
additional development of the veteran's claim and obtained VA 
outpatient records that had been identified by the veteran.  
These records have not been considered by the RO.  The Board 
recognizes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in a recent decision, 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), has held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  The Board finds, however, that in view of its 
decision granting the claim, there is no prejudice to the 
veteran in proceeding with this appeal without returning the 
case to the RO for consideration of the evidence added to the 
record.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Background

The veteran contends that he suffers from otitis externa and 
that it began during his active service.  His service medical 
records show that his ears were evaluated as normal at 
entrance into service in May 1999.  He received treatment for 
ear complaints on several occasions in service starting in 
June 1967 when the examiner's impression was otitis externa 
and Cortisporin was prescribed.  Record entries in February 
and June 1968 document swollen external auditory canals and 
diagnoses of otitis, and in August 1969 the veteran was 
treated for an infection in his ears.  His ears were 
described at normal at his separation examination in 
September 1969.  

The veteran has reported that he received some medical care 
for otitis in late 1969 in Indiana and from1971 to 1975 when 
he lived in Alaska.  At the October 2000 hearing, he 
testified that he had been unable to obtain records from 
either doctor and said that the first post-service treatment 
record that he could obtain was from 1989.  In support of his 
claim he submitted a statement from a former wife who 
reported that she and the veteran were married from 1970 to 
1979.  She said that from the time she and the veteran met, 
he always had trouble with ear infections and he told her 
that the salt water he was exposed to in the navy caused his 
ear infections.  She said that the veteran's ear infections 
were ongoing throughout the years they were married and that 
he still complained about them from time to time.  She said 
his ears would become inflamed and itchy and that many times 
they would run and have a terrible odor.  She said that the 
veteran seldom went to doctors, but she recalled that on two 
occasions in 1975, the veteran's brother-in-law obtained 
Cortisporin eardrops for him from a clinic where he worked.  
She said that the veteran otherwise treated his symptoms by 
using hydrogen peroxide, alcohol and eardrops.  

In a statement dated in May 2000, the veteran's sister 
reported that in 1975, while her husband (now deceased) was 
working at a dispensary, he obtained Cortispoin [sic] 
eardrops for the veteran.  She said that her husband told her 
that he talked to the doctor at the dispensary about an ear 
infection and that the doctor prescribed Corispoin [sic].  In 
a statement received in July 2000, the veteran's current wife 
reported that she and the veteran had been married for 20 
years and that he had always had recurring ear infections, 
which he had always said were caused by salt water while he 
was in service.  She said his ears drained a lot and produced 
a bad odor.  She said he cleaned them with peroxide and 
alcohol and put a salve in them after which they became dry 
and flaky.  She said he used a syringe to wash out what 
appeared to be a black wax buildup.  

Available private medical records show that the veteran 
received treatment for various conditions from November 1977 
into the mid-1990s.  Entries show the veteran's ears 
evaluated as normal in November 1977 and January 1981 and 
that his tympanic membranes were clear in 1989.  In April 
1992, W.E. Gupton, M.D., diagnosed the veteran as having 
bilateral otitis externa as well as right otitis media.  When 
the veteran was seen for re-check in May 1992, the assessment 
was resolving bilateral otitis media.  In May 1995, it was 
noted that the veteran had "ecoptic" dermatitis involving his 
right external ear and canal wall.  The physician stated that 
the veteran had recurrent itching and was "prone to otitis 
externa, swimmers ear."  He was under treatment with 
Cortisporin suspension at that time.  

VA outpatient records show that in July 1996 the veteran was 
seen with complaints of ear problems including running and 
itching for the past two weeks.  The veteran reported that in 
the past he had used Cortisporin, but that it had seemed to 
stop working.  He was referred for an ear, nose and throat 
consultation.  At the consultation in September 1996, the 
veteran reported recurrent otitis externa, and after 
examination, the impression was otitis externa and 
medications were prescribed.  

Dr. Gupton's office notes show that in September 1999 the 
veteran reported that he had had chronic ear infections ever 
since he was in service.  In September 1999, the tympanic 
membranes were clear, but the assessment included chronic 
otitis externa.  In an examination report dated in January 
2000, Dr. Gupton noted that the veteran had a history of 
chronic otitis externa that started in service and for which 
he had seen the veteran on numerous occasions since 1989.  
The current diagnosis was chronic otitis externa, with 
complaints of pain and decreased hearing and findings of 
white exudates in the ear canal.  In a statement dated in 
November 2000, Dr. Gupton said that as of that date the 
veteran had been seen in his office on numerous occasions for 
chronic otitis externa that began in service.  Dr. Gupton 
said that this was most likely the reason for his chronic 
otitis externa.  

At a VA fee-basis examination in December 2001, the veteran 
gave a history of ongoing ear infections, which seemed to 
begin as itching and fullness in his ear followed by ear 
infection, blockage and increased tinnitus.  He stated that 
this began when he was in saltwater in 1967 and had continued 
since then.  He reported difficulty if his ears got wet, 
including ear drainage and obstruction.  He said he had 
washed his ears out and obtained what he felt was a black 
fungus.  He said he had no previous history of ear canal 
infections prior to service.  On examination, the physician 
noted that the veteran had fairly excessive oily skin of his 
head and neck area and that the ear canals were somewhat 
oily.  He said the veteran did not definitely have active 
otitis externa at the time of the examination.  After 
examination of the veteran and review of the record, the 
physician said that because there were definite times at 
which the veteran's ears were examined and called normal, he 
did not believe there had been a continuous ongoing otitis 
externa since the veteran's initial bout during the military.  
He said that the veteran more likely than not had otitis 
externa related to chronic dermatitis.  He said the veteran's 
initial onset began in service, but was treated and cleared 
and he had recurrent bouts of the same that was more likely 
than not related to his skin condition.  The physician said 
his diagnosis would be chronic dermatitis, ear canals, with 
recurring otitis externa.  

Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).  

Although not diagnosed as chronic otitis externa, the 
presence of otitis externa is clearly shown in the veteran's 
service medical records, and the symptoms described therein 
included redness, swelling and tenderness involving the 
external auditory canal, with purulent discharge at times.  
The veteran, his former wife (to whom he was married from 
shortly after service to 1979) and his current wife (to whom 
he has been married since 1980) are consistent and credible 
in their statements describing the veteran's continuing post-
service ear infections with inflammation, drainage and a bad 
odor.  They described itching and flakiness after the veteran 
used peroxide and alcohol to self-treat his symptoms.  
Further, the veteran's sister confirmed that in the mid-1970s 
her husband, who worked at a dispensary, had described the 
veteran's symptoms to a physician who provided Cortisporin, 
the same medication with which otitis externa was treated in 
service.  In addition, clinical records show that throughout 
the 1990s and in 2000, when the veteran presented with those 
symptoms, Dr. Gupton's diagnosis was otitis externa.  With 
application of the provisions of 38 C.F.R. § 3.303(b), the 
evidence substantiates the veteran's claim.  

The only evidence that weighs against the claim is the 
opinion of the physician who conducted the December 2001 
examination.  His diagnosis was chronic dermatitis, ear 
canals, with recurring otitis externa.  His opinion is 
somewhat equivocal in that he says that the veteran's otitis 
externa began in service, was treated and cleared but that he 
has had recurrent bouts of the same, which he relates to 
chronic dermatitis.  It is apparent, however, that this 
physician did not consider the reports of the veteran, his 
wives and his sister pertaining to the continuity of the same 
symptoms from service to the present, but only considered the 
available medical evidence, which admittedly is not 
continuous since service.  The Board views the December 2001 
examination report as placing the evidence against the claim 
in relative equipoise with that in favor of the claim.  With 
application of 38 C.F.R. § 3.102, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that bilateral otitis externa was noted in service, there is 
evidence of the same symptoms continuing since service and 
there is medical evidence relating those symptoms to the 
veteran's current otitis externa.  The Board therefore 
concludes that the veteran's bilateral otitis externa was 
incurred in service.  


ORDER

Service connection for bilateral otitis externa is granted.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for tinnitus, to include as due to otitis externa.  

Review of the record shows that in a rating decision dated in 
January 1997 the RO denied service connection for bilateral 
hearing loss. The RO notified the veteran of its decision and 
informed him of his appellate rights.  The veteran did not 
appeal that decision, and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).  Since that time, evidence added to the 
record includes the report of a December 2001 VA fee-basis 
audiology examination.  At that examination, the veteran 
stated that his hearing problems stated in 1967 and he 
thought that his ear infections and exposure to loud gunfire 
adversely affected his hearing and caused his bilateral 
tinnitus.  At the examination, the right ear the auditory 
threshold was 50dB at both 3000 Hz and 4000 Hz while in the 
left ear the auditory threshold was 50dB at 4000 Hz.  In 
addition, the speech recognition score using the Maryland CNC 
Test was 88 percent for the right ear and 84 percent for the 
left ear.  These findings establish the presence of a hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The 
diagnosis following the examination was bilateral hearing 
loss with tinnitus.  The audiologist said the tinnitus was 
secondary to the hearing loss.  He stated that it was his 
opinion that it is at least as likely as not that the 
veteran's hearing loss and tinnitus are secondary to military 
noise exposure and middle ear disease that began in service.  
The physician who conducted an ear examination in December 
2001 reported his diagnoses as including high frequency 
neurosensory hearing loss with tinnitus secondary.  He said 
he did not believe the veteran's otitis externa caused his 
tinnitus but that if he got otitis externa and the ear 
stopped up with exudates and skin, it might well make the 
veteran's tinnitus more apparent to him.  Evidence previously 
of record includes the Meritorious Unit Commendation 
presented to the veteran's ship, the USS COCHRAND (DDG-21) in 
which it was stated that between February and August 1968, 
the ship provided naval gunfire support and conducted 274 
firing missions.  It is the opinion of the Board that the 
evidence added to the record raises the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss, and if so, whether the claim may be granted.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Since the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss, and if so, whether the claim may be granted could 
affect the outcome of the claim for service connection for 
tinnitus, they must be considered as inextricably 
intertwined.  The RO must address the inextricably 
intertwined issue regarding reopening the claim for service 
connection for bilateral hearing loss before the Board 
addresses the tinnitus service connection claim currently on 
appeal.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The claims file should be reviewed to 
ensure that all actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (Wet 
2002) are fully complied with and 
satisfied with respect to all issues, 
including the tinnitus service connection 
claim and the issue of whether new and 
material evidence has been received to 
reopen the claim of entitlement to 
service connection for bilateral hearing 
loss, and if so whether the claim may be 
granted.  See 38 C.F.R. § 3,159 (2992).  

2.  After undertaking any indicated 
development, including conducting any 
examinations or obtaining medical 
opinions deemed warranted, and with 
consideration of all evidence of record, 
the RO should adjudicate the issue of 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
bilateral hearing loss, and if so whether 
the claim may be granted.  Then, the RO 
should readjudicate the claim of 
entitlement to service connection for 
tinnitus, to include on a secondary 
basis.  If the tinnitus service 
connection claim is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case as to that issue, and the veteran 
and his representative should be provided 
an opportunity to respond.  If the issue 
of whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
bilateral hearing loss and if so, whether 
the claim may be granted is denied, and 
the veteran provides a timely notice of 
disagreement with that decision, the RO 
should issue a statement of the case that 
addresses all evidence considered by the 
RO and informs the veteran of the laws 
and regulations pertinent to the claim.  
The veteran should be advised of the 
procedures and time limits for filing a 
timely substantive appeal.  

Thereafter the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



